Title: To George Washington from Robert Rutherford, 31 July 1758
From: Rutherford, Robert
To: Washington, George



Dear Sir
Winchester 31st of July 1758

I Received Your kind favour of the 29th in a Large Packet. the other Letters therein Contained, I have given Mostly with my own hand. and shall take Particular Care that the remainder be delivered Punctualy, also to make known to your friends in genl how deeply you are Possess’d of Gratitude.
Too Sensible of your Good intentions towards my Self and Company as well towards the whole of the Distriss’d frontier Inhabitants, which has been clearly manifested in every of your actions; it was with the greatest reluctancy that I urged you further on the Subject, as I was truly Conscious that nothing in your Power wou’d be wanting for the Common Good, but when you Consider the Strong incitements I had for So doing I hope you will be good Enough to Pardon it in me.
I am Sincerely touch’d to find my Doubts of an inglorious, Campain (or an attempt of a Campain) So greatly increased by the Most immoderate delays which Seem to attend it—I fear our Country has Lavished a Large Sum for Little or no Purpose

—in short, there Appears so great an infatuation throughout the whole that I have realy almost Lost hope of a Person’s either gaining Credit or giving Sattisfaction; for, even this new man at the Helm, Seems to be already Prepossess’d, and Certainly entertains the most inconsistant Notion of the Frontiers, that ever enter’d the Mind of Man—I am indeed oblig’d to Say, that it wou’d give me Real Pleasure to See you injoy your Estate in a Private Capacity; Since I See no other Prospect, Than, that, of your noble and greatly Laudable design (in taking on you the Toilsom Post you now hold) at Last Baffle’d and all your Zealous Efforts Prove fruitless—May the Power infinite direct you for the best and Protect you is the ardent wish of Dear Sir your Most obedt Hble Sert

R. Rutherford

